      Case 3:20-cv-05228-MAS-ZNQ Document 44 Filed 09/11/20 Page 1 of 1 PageID: 390




                                                  State of New Jersey
PHILIP D. MURPHY                               OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                                 DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                       DIVISION OF LAW
SHEILA Y. OLIVER                                          25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                              P.O. Box 112                                                Director
                                                      TRENTON, NJ 08625-0112

                                                   deborah.hay@law.njoag.gov
                                                       NJ Bar ID: 020522011

                                                     September 11, 2020

       Via ECF only
       Honorable Michael A. Shipp, U.S.D.J.
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street Room 2020
       Trenton, NJ 08608

                  Re:    New Jersey Second Amendment Society, et al. v. Murphy, et al.
                         Docket No. 3:20-cv-05228

       Dear Judge Shipp:

               This Office represents State Defendants in this matter. State Defendants are writing to
       request a one week extension of their time to answer, move or otherwise respond to the Complaint
       until September 18, 2020. This request is made with Plaintiffs’ consent. The parties are continuing
       to negotiate and will notify the Court if the matter is settled next week before the Answer is due.

                  Thank you for your consideration and continued courtesies in this matter.

                                                             Sincerely,
                                                             GURBIR S. GREWAL
                                                             ATTORNEY GENERAL OF NEW JERSEY

                                                    By:      /s/ Deborah A. Hay_____________________
                                                             Deborah A. Hay, Deputy Attorney General


                  cc. Thomas J. Cafferty, Esq. (via ECF)
                      Albert J. Rescinio, Esq. (via ECF)




                               HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3106 • FAX: (609) 777-3607
                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
